Commercial Tenant Servs., Inc. v Barclay's Servs. Corp. (2018 NY Slip Op 06819)





Commercial Tenant Servs., Inc. v Barclay's Servs. Corp.


2018 NY Slip Op 06819


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Friedman, J.P., Gische, Kapnick, Kahn, Oing, JJ.


652625/16 7318 7317 7316 7315

[*1]Commercial Tenant Services, Inc., Plaintiff-Appellant,
vBarclay's Services Corporation, Defendant-Respondent.


Friedman Kaplan Seiler & Adelman LLP, New York (Robert S. Smith of counsel), for appellant.
O'Brien LLP, New York (Sean R. O'Brien of counsel), for respondent.

Appeals from orders, Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about November 29, 2017, on or about March 19, 2018, and on or about June 29, 2018, unanimously dismissed, without costs.
While there is no impediment to plaintiff's raising before the trial court the arguments it presses on appeal concerning whether it must demonstrate that it was the procuring cause to prevail on its claim for fees, there is no basis for an appeal here. Plaintiff does not seek to disturb the motion court's dispositive rulings but asks us essentially to "reverse" certain statements made by the court in dicta.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK